Citation Nr: 1752288	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to June 1968 and August 1968 to September 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded in June 2015 by another Veterans Law Judge (VLJ); it is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The prior Board remand directed that the Veteran be afforded a VA back examination and a social industrial survey to determine the current severity of his low back disability and the impact of his service-connected disabilities on his ability to work.  However, the reports of April 2016 examinations conducted pursuant to that remand shows that, unfortunately, additional development is needed.

First, the Board notes that the April 2016 social industrial survey was conducted by a psychologist who, by his own admission, was not qualified or competent to assess the occupational impact of the Veteran's physical disabilities.  Thus, no actual opinion is provided in that regard.  Moreover, the examiner simply noted that the Veteran did not actively report complaints associated any service-connected disabilities other than his low back disability as a reason for not considering them at all, despite the prior remand expressly directing the examiner to consider the impact of all such disabilities (and even listing them explicitly). 

Similarly, the April 2016 VA back examination report does not include notations of active and passive range of motion or, despite noting that there was pain with movement, note the point at which such pain began in each range of motion tested.  Furthermore, the examiner concluded that the Veteran was able to perform sedentary work and light physical work, but provided no rationale explaining those findings.

Consequently, both these examinations are inadequate, and a remand is necessary to obtain adequate examinations. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his service-connected disabilities.

Then, arrange for the Veteran to be examined by a suitably qualified examiner to determine the current severity of his low back disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should identify all pertinent findings and features associated with the Veteran's low back disability.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies must be completed, and must include ACTIVE and PASSIVE motion, as well as during weight-bearing and non-weight-bearing conditions.  If there is pain noted on examination, the examiner should note where, in degrees, such pain begins.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

The examiner MUST ALSO opine as to the occupational impact of his low back disability, specifically noting the types of work (e.g., physical, sedentary, desk work, typing, etc.) that the Veteran is expected to be able to perform despite his low back disability, and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2. Then, arrange for the Veteran to be examined by appropriate examiners, TO INCLUDE IN MULTIPLE, SEPARATE EXAMINATIONS, IF NECESSARY, to determine the occupational impact of ALL REMAINING service-connected disabilities, which are as follows:

Nephropathy associated with diabetes; diabetes with erectile dysfunction; diabetic cataracts; arthritis of the right knee; bilateral diabetic dermopathy of the lower extremities; vitiligo; traumatic arthritis of the left hand; chondromalacia of the left knee; residuals of a left ankle injury; a fractured left rib; a scar on the anterior left thigh; and hypertension associated with diabetes.

Based on an examination, review of the record, and any tests or studies deemed necessary, the relevant examiner(s) should provide opinions regarding the impact of EACH SERVICE-CONNECTED DISABILITY on his ability to work, TO SPECIFICALLY INCLUDE identifying the types of work (e.g., physical, sedentary, desk work, typing, etc.) that remain feasible and those that are precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).

